CCA 20150772. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issues:
I.WHETHER ACCEPTANCE OF APPOINTMENT AS A CMCR JUDGE TERMINATED THE MILITARY COMMISSIONS OF JUDGE CELT-NIEKS AND JUDGE BURTON.
II.WHETHER, AS APPOINTED JUDGES OF THE CMCR, JUDGE CELTNIEKS AND JUDGE BURTON DID NOT MEET THE UCMJ DEFINITION OF APPELLATE MILITARY JUDGES.
III.WHETHER THE ASSIGNMENT OF INFERIOR OFFICERS AND PRINCIPAL OFFICERS TO A SINGLE JUDICIAL TRIBUNAL ITSELF VIOLATED THE APPOINTMENTS CLAUSE.
No briefs will be filed under Rule 25.